Citation Nr: 0617907	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
condition (recurrent left shoulder dislocation).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision that denied the veteran's 
application to reopen a previously denied claim for service 
connection for a left shoulder condition (recurrent 
dislocation).  The veteran testified before he Board in 
February 2005.  In September 2005, the Board reopened the 
previously denied claim and remanded the matter to the RO to 
adjudicate the service connection claim for a left shoulder 
condition on the merits.  

The Board notes that the veteran has submitted evidence 
indicating that he is totally disabled as a result of 
multiple medical conditions, including strokes.  The Board 
construes this evidence as reasonably raising a claim for a 
permanent and total disability rating based on non-service-
connected disabilities and refers this claim to the RO for 
its initial consideration, as appropriate.  


FINDINGS OF FACT

The evidence shows clearly and unmistakably that a left 
shoulder condition consisting of chronic, frequent, recurrent 
left shoulder dislocations existed prior to service and that 
it was not aggravated by service.


CONCLUSION OF LAW

A left shoulder condition (recurrent left shoulder 
dislocation) was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3303, 3.304, 3.306 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, since reopening, the RO sent correspondence in 
March 2003, October 2003, and October 2005.  This document 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a February 2006 
supplemental statement of the case).  

Previously, prior to reopening, the RO had issued documents 
(an April 2004 statement of the case; and a May 2004 
supplemental statement of the case) substantially complying 
with all duties to inform the veteran of the evidence needed 
to substantiate what had been found to be insufficient in any 
prior denial.  See Kent v. Nicholson, __ Vet. App. __, 
No. 04-181,  2006 WL 1320743 (U.S. Vet. App. Mar. 31, 2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, including a VA examination, and VA has 
notified the appellant of any evidence that could not be 
obtained.  A VA medical facility in Los Angeles, California, 
has indicated that it has no additional records relating to 
left shoulder surgery from 1969.  The appellant has not 
referred to additional, unobtained, relevant evidence.  Thus, 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004).  
The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Thus, one of the requirements for 
service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich, supra; Brammer, 
supra.  The determination is based on analysis of all the 
evidence and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed where certain chronic 
diseases, including arthritis, are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Board gives the benefit of 
the doubt to the claimant in resolving each such issue.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records show that his upper 
extremities were clinically normal on enlistment examination 
in September 1967.  However, on the accompanying medical 
history report, the veteran noted that he had had a painful 
or trick shoulder; he specified that he had had left shoulder 
pain that was not symptomatic at present.  On complaint in 
October 1967 of a painful left shoulder, the impression was a 
rotator cuff tear with a history of dislocation.  In April 
1968, the veteran was seen for a left shoulder dislocation 
after "simply opening a door."  He had a past history of 
recurrent dislocations of the left shoulder; specifically, he 
had had six to seven such episodes.  Most recently, he had 
dislocated the left shoulder while reaching backward.  A 
consultation report clarified that this was the first time 
that his shoulder had been out during service.  On follow-up 
evaluation for complaints of trouble with a dislocating 
shoulder, his left shoulder was in place and asymptomatic 
except for a grating feeling.  By May 1968, he reported 
tingling and numbness in certain fingers on the left hand as 
well as pulling in the left triceps muscle.  He also 
continued to hear a popping or clicking in his left shoulder. 
However, the examination was normal.  By later in May 1968, 
it was felt that he had dislocated his left shoulder in his 
sleep.  Indeed, X-rays showed dislocation.  Although the 
condition improved, a doctor recommended surgery.

The veteran underwent medical board proceedings in June 1968.  
In connection with admission to the naval hospital in Camp 
Lejeune, North Carolina, it was noted that the veteran had 
sustained five dislocations of his left shoulder prior to 
service.  The medical board remarked that the first such 
dislocation had been in November 1966 "while he was driving 
a car and making a right turn and his shoulder dislocated."  
The medical board also noted that "[a]ll subsequent 
reductions have required reduction by a medical doctor."  
The medical board concluded that the left shoulder condition 
(dislocation recurrent, anterior, inferior left shoulder) was 
probably permanent, had not been incurred in the line of 
duty, had existed prior to service, and had not been 
aggravated by service.   

The veteran was admitted to a VA hospital in October 1968 for 
chronic recurring left shoulder anterior dislocation.  
Records indicate that the veteran had dislocated his left 
shoulder seven times in the last three years, twice in the 
service with the last episode in June 1968 (that is, in 
service).  More notes mention seven or eight dislocations 
that had required assistance in reduction each time.  Current 
X-rays showed suspicious Hill-Sachs lesion, and surgery was 
recommended.  Additional notes elaborated that the first 
shoulder episode had been in 1966 while "turning a steering 
wheel in car."  In November 1968, he underwent Magnuson-
Stack shoulder repair surgery.  According to the discharge 
summary, the Chief of the VA facility's Orthopedic Service 
stated that "It is interesting to note that this patient 
follows the category of having had minor trauma with his 
first dislocation at a young age . . ."  

Left shoulder X-rays in February 1969 did not show any 
evidence of dislocation or fractures, but the reviewing 
doctor recommended additional X-ray views for better 
evaluation of possible posterior dislocation.  

In April 1971, the veteran again sought treatment for a 
dislocated left shoulder.  However, several X-rays showed no 
left shoulder dislocation at the time.  After further 
evaluation in May 1971, it was noted that he probably had had 
a "good repair."   

The veteran has been treated at a non-VA facility for several 
years, primarily for conditions that do not involve the left 
shoulder.  

However, he has also had additional left shoulder 
dislocations recently.  In December 2002, he again sought 
treatment for a reported left shoulder dislocation after 
reaching for something in a car.  X-rays showed an anterior 
dislocation without evidence of fracture.  He underwent a 
reduction procedure.    

Recent non-VA medical records indicate that the veteran first 
dislocated his left shoulder in 1967 while forcing open a 
door and that he underwent surgery one year later after two 
dislocations.  Thus, the records refer to the veteran's 
account of nine dislocations since the post-service surgery, 
including as recently as December 2002.  

A doctor with that medical facility (Arya Saleh, M.D.) has 
also written notes indicating that the veteran suffers from 
multiple medical problems including a history of 
cerebrovascular accidents and that he is now totally 
disabled.  But most significantly, Dr. Saleh wrote in June 
2003 that the veteran "was diagnosed with dislocated left 
shoulder in 2003 which is not prior to patient's military 
service."

The Board concludes that this is clear and unmistakable 
evidence that the veteran's left shoulder condition 
consisting of chronic recurrent dislocations both existed 
prior to service and was not aggravated by service.  The 
contemporaneous evidence from service reflects that the 
medical board and several in-service medical providers became 
aware of several left shoulder dislocations that had existed 
prior to service.  The board also notes that a medical doctor 
specifically reduced each of the veteran's pre-service 
dislocations, according to the in-service records.  
Therefore, while the enlistment physical examination noted 
clinically normal upper extremities, the evidence clearly and 
unmistakably shows that the veteran had dislocations 
involving his left shoulder many times prior to service.

Moreover, the medical board specifically found that the 
veteran's left shoulder condition was not aggravated by 
service.  This is a specific finding by a medical board in 
service.  The Board also notes that the veteran reportedly 
had anywhere from five to as many as seven dislocations prior 
to service within the very discrete timeframe from November 
1966 (the initial reported dislocation) to October 1967 
(entrance into active service), but that he had only two 
reported dislocations during service.  The first in-service 
episode was after "simply opening a door" in April 1968; 
the second incident was after reaching backward in May 1968.  
While a doctor recommended surgery after the May 1968 
complaints, the evidence shows that the surgical 
recommendation was based on the veteran's entire history of 
recurrent dislocations, not on any increase in severity based 
on the last two episodes in service (April and May 1968).  
Similarly, while the veteran underwent the actual left 
shoulder surgery in November 1968, that is several months 
after separation from service, all indications are that this 
surgery was necessary because of the chronic nature of a left 
shoulder condition that had existed to a frequent degree for 
almost one year prior to service.  Thus, the timing of the 
surgery does not show any worsening of the left shoulder 
condition during service.  

The veteran testified in February 2005 that his condition did 
not exist prior to service and that he injured his left 
shoulder while opening a door in service.  He stated that the 
in-service medical board findings about a pre-service 
shoulder condition as a result of a dislocation while driving 
in 1966 were false and that he had never had an opportunity 
to see those findings until very recently.  The veteran 
initially stated that he did not obtain a license to drive 
until 1967.  However, he later stated that he obtained his 
license in 1966, but that he was not permitted to drive until 
1967.  The Board is mindful of the veteran's testimony.  
However, it does not account for the clearly noted findings 
of pre-service left shoulder dislocations in the veteran's 
service medical records.  The Board also notes that an April 
2001 non-VA medical record described the veteran as being "a 
very poor historian."  In addition, the veteran does not 
possess the necessary medical expertise to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).    

While the Board is sympathetic to the veteran's condition, 
the Board must weigh the available evidence in its decision.  
In that regard, the Board concludes that the veteran's left 
shoulder condition (chronic recurrent dislocations) was not 
incurred in service, existed prior to service, and was not 
aggravated by service.




ORDER

Service connection for a left shoulder condition (recurrent 
left shoulder dislocation) is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


